Case 1:17-cv-06127-ILG-ST Document 28 Filed 05/13/19 Page 1 of 2 PageID #: 173
                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                              One Penn Plaza • Suite 2527 • New York, NY 10119
                                              T: 212.792-0046
                                       E: Joshua@levinepstein.com


                                                                                         May 13, 2019
Via Electronic Filing
The Honorable Magistrate Judge Steven Tiscione
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                Re:     Chincha v. Patel
                        Case No.: 1:17-cv-06127-ILG-ST

Dear Honorable Judge Tiscione:

       This law firm represents Defendant Manojkumar Patel (the “Defendant”) in the above-
referenced action.

        Pursuant to Rule III(A) of Your Honor’s Individual Motion Practices and Local Civil Rule
37.3(c), this letter respectfully serves as a response to Plaintiff’s May 6, 2019 letters (together, the
May 6th Motion to Compel”).

        Plaintiff’s Motion to Compel inexplicably seeks sanctions against this law firm pursuant
to Fed.R.Civ.P 37(b)(2)(c). Although the decision to impose sanctions is uniquely within the
province of a district court, Courts nevertheless need to ensure that any such decision is made with
restraint and discretion. DLC Management Corp. v. Town of Hyde Park, 163 F.3d 124, 136 (2d
Cir. 1998). Accordingly, the “[i]mposition of [financial] sanctions under a court's inherent powers
requires a specific finding that [a party] acted in bad faith.” Wolters Kluwer Fin. Servs., Inc. v.
Scivantage, 564 F.3d 110, 114 (2d Cir. 2009). “Moreover, inherent-power sanctions are
appropriate only if there is clear evidence that the conduct at issue is (1) entirely without color;
and (2) motivated by improper purposes.” Id. “A finding of bad faith, and a finding that conduct
is without color or for an improper purpose, must be supported by a high degree of specificity in
the factual findings.” Id.

        Plaintiff’s request as against this law firm is frivolous. The undersigned law firm has had
numerous communications with Plaintiff’s counsel via email and telephone conferences between
the dates of March 25, 2019 and May 6, 2019. Thus, Plaintiff’s May 6th Motion to Compel as
against this law firm should respectfully be summarily denied.

        Plaintiff’s request for a preclusion order and monetary sanctions against the Defendants
pursuant to Fed.R.Civ.P 37(b)(2)(c) on the grounds that certain rental checks, tax returns,
employment documents, and contact information of potential witnesses have not been produced,
is also unwarranted for failure to satisfy the requisite showing of bad faith. Therefore, Plaintiff’s
motion must be denied.

       First, with respect to the 2014 tax return, this document was not contemplated as being part
of Defendant’s anticipated production following the April 1, 2015 hearing. See Dckt. Nos. 24, 25
Case 1:17-cv-06127-ILG-ST Document 28 Filed 05/13/19 Page 2 of 2 PageID #: 174



(Ex. 1). Nevertheless, Defendant has already produced this document subject to the confidentiality
order maintained in this Case. Thus, the demand for the 2014 tax return has been satisfied.
        Second, with respect to the “rental checks” from the years 2014 to 2017, Defendant has
already requested copies of these responsive documents from his bank. The bank has not
responded to Defendant’s request, as of this date. As this office has previously made Plaintiff’s
counsel aware, the Defendant is not currently in possession of these records, does not maintain a
copy of previously negotiated rental checks, and thus needs additional time to provide a copy of
previously negotiated checks, to the extent such checks are even available to the Defendant.

        Third, the “employment and payroll” records referenced in the May 6th Motion to Compel
were produced electronically as soon as they were in Defendant’s possession. Thus, the demand
for the “employment and payroll” records has been satisfied.
       Fourth, the contact information regarding potential witnesses were, in fact, produced on
March 18, 2018 as part of Defendant’s Supplemental Responses & Objections to Interrogatories.
They were produced a second time in the form of Defendant’s Supplemented Rule 26(a) Initial
Disclosures provided on May 13, 2018.
        Plaintiff’s characterization of Defendant’s “willful disregard” urges on this Court an
incorrect legal standard. “Where the nature of the alleged breach of a discovery obligation is the
non-production of evidence,” the alleged breach must be accompanied by some form of bad faith,
deliberate concealment or vexatious purpose in order to justify sanctions under either Rule 37 or
the Court's inherent power. See, e.g., Pall Corp. v. 3M Purification Inc., 279 F.R.D. 209, 213
(E.D.N.Y. 2011) (denying plaintiff’s motion for sanctions where no prejudice could be
demonstrated); Edwards v. Schoenig, 2013 WL 3491071, at *3 (E.D.N.Y. 2013) (motion for
sanctions denied for lack of bad faith where defendants had been continually searching for the
logbook in question and because defendants had turned over various other relevant documents).
To date, Defendant has produced over 345 individual pages of responsive business and financial
records, provided Rule 26 disclosures, supplemental disclosures. Defendant has also provided
verified responses and objections to interrogatories, which have been supplemented as needed.
       In light of the foregoing, Defendant respectfully requests that Plaintiff’s Motion to Compel
be denied, without prejudice.
       Thank you, in advance, for your time and attention.
                                             Respectfully submitted,
                                                  LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                  By: /s/ Joshua Levin-Epstein
                                                      Joshua Levin-Epstein
                                                      1 Penn Plaza, Suite 2527
                                                      New York, New York 10119
                                                      Tel. No.: (212) 792-0046
                                                      Email: Joshua@levinepstein.com
                                                      Attorneys for Defendant
